TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2014



                                      NO. 03-14-00034-CV


                                  The State of Texas, Appellant

                                                 v.

                                         J. B. C., Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
           REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on December 20, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment that appellee J.B.C. take nothing by his application. The appellee shall pay all costs

relating to this appeal, both in this Court and the court below.